Citation Nr: 1738600	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1983 to April 1990.  He served in the Army.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In March 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is of record.  The Veteran and his spouse also testified at a hearing before a Decision Review Officer (DRO) in October 2012.

Since the evidence of record demonstrates the presence of more than one mental disorder the Board has expanded the issue on appeal to include consideration of whether service connection may be awarded for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2017, the Veteran filed a motion to advance this case on the docket (AOD) due to financial hardship.  The motion was granted in August 2017.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The record contains credible evidence in the form of statements regarding behavioral changes to support the Veteran's statements that an in-service personal assault occurred.  The record contains a statement from a VA psychologist that states the Veteran did experience an incident of MST.

3.  The record contains competent credible evidence in the form of statements from other service members that witnessed the radio tower accident to corroborate the occurrence of this event.

4.  The Veteran's VA treating psychologist submitted statements that the Veteran's PTSD is the result of the incident of MST and witnessing a fellow service member die in a training accident.

5.  The Veteran's VA mental health treatment records show he is currently diagnosed with major depressive disorder.

6.  The record contains statements from the Veteran's treating VA mental health professionals that state the Veteran's depression is the result of the Veteran's identified PTSD stressor events, which occurred during his military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b), 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(b), (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for major depressive disorder, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107(b), 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As the Board is granting the claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service Connection Legal Analysis

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304 (f).

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

In regard to personal assault and MST, VA recognizes that, because these events are a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  In other words, it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident that is predicated on a personal assault or MST.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Furthermore, VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In Patton, the United States Court of Appeals for Veterans Claims (Court) pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on MST.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Specifically, the M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The M21-1 also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident. 

The Court has held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on a MST.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Posttraumatic Stress Disorder

The Veteran seeks service connection for post-traumatic stress disorder as a result of three stressor events that occurred in service.  The Veteran stated that after his son joined the Air Force in 2008 he experienced symptoms of being very jumpy, having flashbacks of people dying, and rehashing an incident of MST.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence shows the Veteran's diagnosis of post-traumatic stress disorder is the result of his military service and the claim for service connection is granted.  See 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has a diagnosis of PTSD.  The Veteran was diagnosed with PTSD at an October 2010 PTSD assessment.  The Veteran's treating psychologist also filled out a PTSD Disability Benefits Questionnaire (DBQ) in April 2013 and restated the Veteran was diagnosed with PTSD and moderate, recurrent major depressive disorder.  The Veteran's diagnosis was initially made under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) but a May 2015 mental health note indicates the diagnosis was continued under the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that "a clear ... PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria ....").  Since the Veteran's claim was certified to the Board in June 2016, the DSM-V applies.  See 79 Fed. Reg. 45,093, 45,094.  An August 2015 mental health counseling note shows the Veteran's treating VA psychologist, Dr. S.B., continued the Veteran's diagnosis of PTSD under the DSM-V.  

The remaining questions are whether there is credible supporting evidence that the claimed in-service stressors actually occurred and a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  

The Veteran contends that his PTSD diagnosis is the result of three events that occurred during service.  The Veteran stated that he witnessed two sergeants get killed in an accident at Fort Lewis, Washington in 1984.  The Veteran listed his second stressor as a military sexual assault (MST) that occurred in 1986 while he was deployed to Korea.  The Veteran's third stressor was observing a training accident in Germany that led to the death of a fellow service member.  In May 2011, the RO made a formal finding that the information provided regarding the Veteran's stressors was insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC) and National Archives and Records Administration (NARA).  Since this finding, the Veteran submitted additional evidence to support the occurrence of these stressor events.  

The Veteran stated that the accident at Fort Lewis, Washington involved two sergeants being killed while trying to secure a camouflage net that was loose.  The net pulled the service members under a truck carrying an artillery cannon.  1The Veteran's military personnel file contains a document titled Record of Assignments that shows the Veteran was assigned to HHB 2nd Battalion FA in Fort Washington beginning January 1984.  The Veteran's DD-214 shows that the Veteran completed two weeks of a unit armorer course in 1984.  But, the Veteran's military personnel records do not specifically reference this event.  The Veteran reported this incident at his October 2010 PTSD assessment.  However, the Veteran did not submit and the record does not contain any credible supporting evidence to corroborate the occurrence of this stressor.  See Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Veteran stated that the MST event occurred after he returned to his room from a night of drinking.  The Veteran stated an individual grabbed him around his neck from behind and he passed out.  The Veteran stated that he woke up naked with other signs that a sexual assault occurred.  The Veteran did not report the incident because he did not know who did it and for fear of being discharged from the army.  He did not receive medical treatment after the incident.  At his October 2012 DRO hearing, the Veteran testified he only told one person at that time about the incident, a fellow service member, G.K.  The Veteran stated he did not tell his wife about the incident until a couple of years before the hearing.  At the DRO hearing the Veteran testified that he has had problems sleeping since Korea.

As stated above, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident that is predicated on a personal assault or MST.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

The Board finds testimony from the Veteran's wife and buddy statements are competent credible evidence of behavioral changes that corroborate the occurrence of the MST stressor.  The Veteran's wife testified that she noticed changes after the Veteran returned from the deployment.  She did not go to Korea with him, but they were married at that time.  The Veteran and his wife had been married for about six years and she knew him prior to getting married.  The Veteran's wife, daughter, and family friend are competent to report changes they observed in the Veteran's behavior.  See Layno v. Brown, 6 Vet. App. 465 (1994).   

The Veteran and his wife testified about behavioral changes that occurred after the Veteran returned from Korea.  The Veteran's wife testified that the Veteran was different after he returned from Korea.  At the March 2017 hearing the Veteran's wife stated, "he would withdraw in himself...you could tell something was going on, but he didn't want to talk about it."  She stated that he would make jokes and say he was fine.  The Veteran also had a problem with loud noises.  She stated this would cause him to become withdrawn as well.  The Veteran stated that he noticed an increase in his drinking after his return from Korea.  He stated that he believed he had almost become an alcoholic but stopped the problem before it got that far.

The buddy statements describe episodes of unexplained social behavior changes that began after the Veteran's son enlisted in the Air Force.  The Veteran's daughter stated she noticed a shift in the Veteran's behavior.  She stated he used to be fun to be around and then "shut down emotionally and got real moody."  She stated he would "blow up" at certain times even if the question was minor.  She stated the Veteran used to love going places and participating in activities with the family.  She stated that now the Veteran does not like to be in unfamiliar places, gets "skittish" at unfamiliar sounds, and withdrawn from family and friends.  The family friend that submitted a statement commented on the Veteran's avoidance/isolation behavior.  J.W. stated she has known the Veteran and his family for over twenty years.  J.W. stated she noticed the Veteran is more comfortable outside, where there are no enclosed spaces.  She stated the Veteran moves to the outskirts of a gathering when there are people present that he does not know.  In general J.W. noticed that the Veteran becomes agitated after a short period of time at these social gatherings and leaves. 

In addition to this, the record contains statements from the Veteran's treating VA psychologist that establishes the occurrence of the MST event.  Under 38 C.F.R. § 3.304(f)(5), evidence can be submitted to a mental health professional for an opinion on whether it supports the occurrence of a personal assault.  After a PTSD assessment Dr. S.B. concluded that the Veteran's PTSD symptoms were connected to an incident of MST.  Dr. S.B. had an accurate report of the details of the stressor events and symptoms the Veteran experienced.  In the March 2012 statement submitted to support the Veteran's claim, Dr. S.B. concluded that the Veteran's, "clinical presentation is consistent with that of other veterans who have been exposed to military sexual trauma and have been diagnosed with chronic PTSD."  Dr. S.B. restated this in the April 2013 PTSD DBQ.

Additionally, the Board finds the portion of an August 2011 Facebook group chat is competent, credible evidence to corroborate the Veteran's report of the radio tower accident.  The description of the accident in the Facebook chat discussion is consistent with the Veteran's statements regarding the accident.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The service members in the chat either witnessed the accident or experienced the change in safety measures after the accident. 

The service members in the chat identified the individual killed as Mr. M.G.  The Veteran stated that an antenna snapped in half and pierced the eye of Mr. M.G.  In the chat Mr. T.B. was trying to find out the name of the service member that died putting up an OE-254.  Mr. T.B. stated that the antenna punctured the Veteran's eye which is the same version of events that the Veteran reported in his claim.  Mr. B.B. stated he observed the assistant chief keep M.G. alive until he could receive medical attention.  Another individual in the chat rode in the ambulance with Mr. M.G.  Mr. S.C. stated that the ambulance was flagged down by the unit because there was no medic at the field exercise.  Mr. S.C. stated that M.G. stopped breathing twice on the way to the hospital and was unconscious while en route to the hospital.  Mr. B.B., the FDC Chief of the unit, stated the accident happened in late 1988 or early 1989.  Mr. T.B. also estimated that the event happened in 1988 or 1989.  Some other individuals in the chat discussed an increase in safety measures after this incident.  Mr. S.D. stated that a month after the accident plastic protectors were issued to go over the antenna ends.  Mr. M.P. stated the entire Army had to have a helmet, googles, gloves, and plastic balls for the antenna while putting up an OE-254.  Each service member is competent to describe the events they observed and experienced.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).    

The Veteran's wife testified at the October 2012 DRO hearing that the Veteran told her about the accident when he returned home the next day.  The Veteran's wife was in Germany with him.  She stated the Veteran was quiet and withdrawn for several weeks afterward.  This testimony also adds support for the Veteran's account of the event.  At his Board and DRO hearings the Veteran testified that he still thinks of this service member's death when he sees an antenna.  

The final element required in a claim for PTSD is the medical evidence must establish a link between the Veteran's PTSD symptoms and the in service stressor events.  The Board finds the March 2012 statement from the Veteran's VA treating psychologist, Dr. S.B., and mental health treatment notes establish the required medical link.

The Veteran had his initial mental health evaluation in July 2010.  The Veteran discussed his PTSD stressors at this visit.  Dr. A.L. determined the Veteran had symptoms that indicated he may have PTSD and referred him for a PTSD assessment.  The Veteran underwent a mental health assessment specifically for PTSD in October 2010.  The Veteran was interviewed at this assessment for over an hour.  The Veteran discussed the stressor events in detail at this assessment.

In March 2012 the Veteran submitted a statement from his treating psychologist in support of his claim.  Dr. S.B. stated the Veteran's PTSD assessment, "confirmed the diagnosis of PTSD due to traumatic stressors which occurred while he served in the military."  

In April 2013, Dr. S.B. completed a PTSD Disability Benefits Questionnaire.  The Veteran was assessed as having a GAF score of 50.  Dr. S.B. restated that the Veteran met the criteria for PTSD due to MST and another traumatic event in the military.  A September 2015 mental health note from Dr. S.B. refers to the Veteran's diagnosis as, "noncombat PTSD due to incidents which occurred while in the military..."  At this visit the Veteran reported an increase in intrusive thoughts, emotional numbing, and anger/irritability.  The Veteran and his wife explained that the Veteran's mother in law died.  The Veteran stated this was difficult and discussed the intrusive thoughts from difficult events in the past. 
The Board finds there is sufficient evidence to decide the claim in the Veteran's favor in the form of several statements from, Dr. S.B., a VA psychologist that link the Veteran's PTSD to his military service.  The Board acknowledges that the Veteran has not had a VA examination to assess his PTSD but an examination is only required if there is insufficient evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the Veteran's October 2010 PTSD assessment, Dr. S.B. concluded the Veteran's symptoms, "appear to be directly connected to the traumatic incident he witnessed or experienced while serving in the Army, including military sexual assault (MST)."  Dr. S.B. stated the, "psychometric findings are consistent with behavior observations and information gathered during the clinical interview."  Dr. S.B.'s opinion was based on details of the stressor events that are consistent with the record.  He considered the Veteran's credibility and determined the Veteran was honest about his history.  See 38 C.F.R. § 3.326(b).  Dr. S.B.'s opinion was based on consideration of the Veteran's military background, medical history, and current events of the Veteran's life.  After the initial PTSD assessment Dr. S.B. continued to state that the Veteran's PTSD was due to military service in the March 2012 statement he provided in support of the Veteran's claim, April 2013 DBQ, and September 2015 treatment note. 

Service Connection for Major Depressive Disorder (MDD)

The Veteran was diagnosed with major depressive disorder after seeking mental health treatment in 2010.  Psychiatric disorders other than PTSD must be analyzed under a theory of direct service connection.  To establish service connection on a direct theory requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds the Veteran has a current diagnosis of major depressive disorder.  The Veteran was originally diagnosed with major depression in July 2010 at his initial mental health evaluation and prescribed citalopram and zolpidem. Subsequent VA treatment records and examinations continue to reflect the diagnosis.  An April 2016 VA treatment note shows "mdd" on the list of the Veteran's conditions and indicates he still treats with Dr. A.L. (psychiatry) for depression and PTSD.  

The Veteran contends that his depression is the result of the same military events noted in the PTSD discussion.  The Veteran discussed these military events at his initial mental health evaluation.  As stated above, the Board finds there is credible evidence to establish the occurrence of the MST and radio tower stressor events.

The next element required in order to establish direct service connection for major depressive disorder in this case is a nexus between the Veteran's depression and military service.

The Board finds the statements in the April 2013 DBQ from the Veteran's treating psychologist establishes a nexus between the Veteran's depression and military service.  As noted above in the PTSD discussion, in April 2013 the Veteran's treating VA psychologist completed a PTSD DBQ.  The Veteran's diagnosis was listed as major depressive disorder, recurrent, moderate.  Dr. S.B. stated that it was possible to differentiate the symptoms attributable to PTSD and major depressive disorder.  The Veteran was noted as having less interest in activities he once enjoyed.  He was noted as having a depressed mood and disturbances of motivation and mood.  Dr. S.B. restated that the Veteran met the criteria for depression due to MST and another traumatic event in the military.  In the section on occupational and social impairment, Dr. S.B. stated that both of the Veteran's diagnosed mental disorders contribute to his impairment and stem from events that occurred during military service.  In June 2014 the Veteran and his wife reported that the Veteran was becoming discouraged about his PTSD claim.  Dr. S.B. discussed the Veteran's feelings and connected them with the type of feelings the Veteran had during difficult events that occurred in service.  In light of the above, the Board finds that the criteria for service connection have been met and service connection for depression is granted. 


ORDER

Service connection for post-traumatic stress disorder is granted.

Service connection for major depressive disorder is granted.


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


